 SOLAR ELECTRIC CORPORATION35A. All plant and maintenance employees, excluding all truck-drivers, office employees, salesmen, guards, and all supervisors asdefined in the Act.B. All truckdrivers, excluding all other employees, salesmen,guards, and all supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]Solar Electric Corporation1andInternational Brotherhood ofElectricalWorkers,AFL-CIO,Petitioner.Case No. 6-RO-2538.July 12, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before William S. Jacobs, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The Petitioner seeks a production and maintenance unit at theEmployer'sWarren, Pennsylvania, plant where it manufactures in-candescent lamps.The parties are substantially in agreement as tothe appropriateness of such unit except that the Petitioner and theIntervenor, Employees Association, would include and the Employerwould exclude the following job classifications: 2The cafeteria employees prepare and serve food to the other em-ployees and anyone else who visits the plant. They work every work-1 The name of the Employer appears as corrected at the hearing.The hearing officerproperly granted Petitioner's request to amend the name of the Employer at the com-mencement of the hearing.As the Employer was not prejudiced by being referred to inthe petition as the SolarElectric Company rather than Solar Electric Corporation, themotion of the employer to dismiss the petition because of the misnomer is denied.2 The record indicates that the Employees Association for several years has representedall the disputed employee classifications except the mail clerk under an informal verbalagreement with the Employer.128 NLRB No. 4. 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDday but fewer hours than the other employees. In accordance withBoard policy we shall include the cafeteria employees in the unit.'The quality control employees perform tests with meters andgauges on certain lamps they select from the production assembly.They submit a report of their findings to the engineering department.Their work is of a routine nature, and no special technical skill oreducational background is required. It is sufficient that they be goodat figures and have good eyes and good common sense. They arehourly paid at a rate somewhat higher than that of the productionemployees.Their training period is only slightly longer than that ofthe latter.The quality control employees work in close contact withthe production and maintenance employees.We find that they sharea community of interest with these employees and shall include themin the unit.4The mail clerk is under the supervision of the office manager.Hismain function is to carry mail.The remainder of his time is spentin the office mailing department, stuffing envelopes and handling out-going mail to customers.We find him to be an office clerical employeeand shall exclude him from the unit.5The outside truckdrivers haul raw materials into the plant and thefinished product out.They load and unload their trucks at the plant.As their interests and conditions of employment are similar to thoseof the production workers, and because no other labor organizationseeks to represent them separately, we include them in the unit.6The unit foremen or crew leaders direct the work of four or fivegirls who operate different machines in the production process.Theycommence work earlier than the production workers in order to setthe machines up for operation and supply the necessary materials.They also work later and shut down the machines and clean up. Afterthe machines start operating, the unit foremen's main function is towatch the machines and their operators to see that the productionprocess continues uninterrupted.They supply the necessary materialsfor the machines throughout the day and direct the operators in theevent of any changes in production.These directions are of a routinenature.They are hourly paid at a rate of 30 cents to 60 cents perhour more than the production workers, and receive the same fringebenefits as the production workers, with the exception of a differentmanner of computing their incentive pay.They do not have theauthority to hire, discharge, lay off, promote, reward, recall, adjustgrievances, or grant overtime or time off.On rare occasions they havetransferred employees to other machines subject to the superintend-ent's final approval.They sometimes make recommendations as to3Murray Ohio Manufacturinq Co, Lawrenceburg, Tennessee, Division,118 NLRB 1027.4The Woodman Company, Inc ,119 NLRB 1784, 1789.cM xermobile Manufacturers,Inc,119 NLRB 1617.Foremost Dairies, Inc,118 NLRB 1424, 1426. AURORA GASOLINE COMPANY37discipline and transfer, following which the superintendent conductsa separate investigation.On these facts and the record as a wholewe find that the unit foremen do not possess supervisory authoritywithin the meaning of the Act, and therefore include them in theunit.'The payroll clerk, Arlene Morris, takes care of the production pay-roll only.Her work area is on the production floor, whereas thepayroll clerk for the salaried payroll works in the general office.Wefind that she is a plant clerical employee and include her in the unit.Charles Still works in the plant where he gathers up the shrinkageand seconds.He reports information pertaining thereto to the plantpayroll clerk.We include him in the unit.We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act :All production and maintenance employees at the Employer's War-ren, Pennsylvania, plant, including cafeteria employees, quality con-trol employees, outside truckdrivers, unit foremen or crew leaders,and the shrinkage and seconds man, but excluding office clerical em-ployees, the mail clerk, professional employees, guards, and supervi-sors as defined in the Act.[Text of Direction of Election omitted from publication.]7 Lampcraft Industries,Inc, et al,127 NLRB 92. The parties stipulated at thehearing that unit foreman Frank Arnoldis a supervisor as he substitutes for the plantsuperintendent when the latter is absent from the plant.We exclude him.Aurora Gasoline CompanyandCylinder,Gas, Chemical, Petro-leum and Accessory Drivers, Helpers and Inside Employees,Local Union No. 283, of the International Brotherhood ofTeamsters,Ind.,Petitioner.Case No. 7-RC-4354.July 12,1960DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Alfred J. Morad, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].i The hearing officer's ruling,rejecting as evidence past contracts between the Employerand the Intervenor,is affirmed for the reasons stated in paragraph numbered3, infra.128 NLRB No. 3.577684-61-vol. 128-4